Citation Nr: 0716256	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-37 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the thoracolumbar spine with spondylosis and 
radiculopathy.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine with spondylosis and 
radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 and July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

The Board notes that the veteran contends that a low back 
condition was incurred during military service.  Service 
medical records show that the veteran was treated for low 
back pain.  Further, the claims file contains diagnostic 
entries for the veteran's lumbar spine condition.  The Board 
construes these records as an inferred claim for entitlement 
of service connection for a low back condition of the lumbar 
spine.  This claim is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's degenerative disc disease of the thoracolumbar 
spine, with spondylosis and radiculopathy, is related to 
service or that it was manifested within one year of service 
discharge.

2.  There is no competent medical evidence showing that the 
veteran's degenerative disc disease of cervical spine, with 
spondylosis and radiculopathy, is related to service or that 
it was manifested within one year of service discharge.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the thoracolumbar spine, 
with spondylosis and radiculopathy, was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

2.  Degenerative disc disease of the cervical spine, with 
spondylosis and radiculopathy, was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A VA notice and 
duty to assist letter dated in July 2003, satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
as it informed the appellant of what evidence was needed to 
establish his service connection claims, of what VA would do 
or had done, what evidence he should provide, informed the 
appellant that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claims, and asked him to provide any information 
in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective date 
and disability rating, if service connection was granted on 
appeal.  Since service connection is being denied, no 
disability rating or effective date will be assigned, so the 
Board finds that there can be no possibility of any prejudice 
to the claimant under the holding in Dingess, supra.  The 
appellant and his attorney have not alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.  

The Board finds that the evidence of record -- service and 
post-service medical records, private treatment records, 
Magnetic Resonance Imaging (MRI) reports, and lay statements 
-- is adequate for determining whether the criteria for 
service connection for thoracolumbar and cervical spine 
disorders have been met.  Further, in November 2004, the 
veteran submitted a VA Form 21-4138 stating that there was no 
new evidence pertaining to his claims.  Accordingly, the 
Board finds that the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A. 

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

The veteran contends that his thoracolumbar and cervical 
spine conditions were incurred during military service, while 
he off-loaded delivery trucks to the mess hall.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).  

Service medical records show that the veteran's spine 
condition was normal upon enlistment in August 1968.  In 
September 1968, the veteran complained of and was treated for 
lower back pain.  Later, he experienced a motor vehicle 
accident in February 1970; however he did not report any back 
conditions as a result of the accident.  A service medical 
examination in May 1971 provided normal results for the 
veteran's physical condition.  Upon discharge, the veteran 
was found to be clinically normal for his back.  No other 
injuries relating to back symptomatology were documented 
during active service.  There were no documented injuries to 
the thoracolumbar or cervical spine.

Post-service medical evidence includes private and VA 
treatment records, radiology reports, and VA examinations.  

Private treatment records from the Neurosurgical Associates 
of Northeast Arkansas contain the veteran's earliest 
diagnosis of degenerative disc disease of the cervical spine 
in 2002.  The private medical records also show that the 
veteran reported a recent motor vehicle accident.  In this 
regard, a private treatment record dated July 19, 2003 
reflects the veteran complained of back pain that "starts in 
my neck and goes all the way down".  The veteran further 
noted that the pain had begun following a car accident "this 
summer".

VA treatment records, between July 2000 and September 2004, 
include various diagnostic entries and MRI reports for the 
veteran's thoracic and cervical spine conditions.  A February 
2003 MRI report shows that the veteran had mild degenerative 
disc disease and spondylosis of the thoracic spine.  However, 
treatment records are devoid of medical evidence or opinions 
linking the veteran's thoracolumbar and cervical spine 
conditions to his service.  After carefully reviewing the 
veteran's claims file, the Board finds that there is no 
objective medical evidence linking his thoracolumbar and 
cervical spine conditions to active service.  

Further, the Board finds that available medical records do 
not indicate the required showing of continuity of symptoms 
since diagnosis and treatment for the veteran's degenerative 
disc disease and spondylosis of the thoracolumbar and 
cervical spine were only noted approximately 30 years after 
the veteran's discharge from the military.  Similarly, 
service connection on a presumptive basis, under 38 C.F.R. 
§§ 3.307 and 3.309, is not warranted due to a lack of 
diagnosis within one year of separation.  In the absence of 
competent medical evidence linking his thoracolumbar and 
cervical spine conditions to service, the veteran's claim 
must be denied. 

Finally, the Board reviewed the numerous lay statements, 
submitted by the veteran's friends, indicating that the 
veteran's back conditions may be related to service.  The 
appellant, his friends, and his representative may believe 
that there was a causal relationship between the veteran's 
service and his thoracolumbar and cervical spine conditions.  
However, the Board notes that there is no indication that 
they possess the requisite knowledge, skill, experience, 
training, or education to qualify as medical experts for 
their statements to be considered competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorders and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for degenerative disc disease of the 
thoracolumbar spine, with spondylosis and radiculopathy, is 
denied.

Service connection for degenerative disc disease of the 
cervical spine, with spondylosis and radiculopathy, is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


